MEMORANDUM OPINION


No. 04-05-00670-CV

Clemencia R. LOZANO and Alfonso Lozano,
Appellants

v.

Domingo OCURA,
Appellee

From the 224th Judicial District Court, Bexar County, Texas
Trial Court No. 2004-CI-17698
Honorable James F. Clawson, Jr., Judge Presiding

PER CURIAM
 
Sitting:            Karen Angelini, Justice
Sandee Bryan Marion, Justice
Phylis J. Speedlin, Justice
 
Delivered and Filed:   October 19, 2005

DISMISSED
            Appellants have filed a motion to dismiss this appeal. See Tex. R. App. P. 42.1(a)(1). Costs
of the appeal are taxed against appellants. See id. 42.1(d).
 
                                                                                    PER CURIAM